Judgment, Supreme Court, New York County (Gerald Harris, J.), rendered June 27, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior conviction was a violent felony, to a term of six years, unanimously affirmed.
The court sufficiently instructed the jury on the People’s obligation to prove identity beyond a reasonable doubt (see People v Knight, 87 NY2d 873 [1995]; People v Whalen, 59 NY2d 273, 278-279 [1983]), and its refusal to deliver an expanded charge on identification does not warrant reversal. We note that the court’s general instructions on the evaluation of testimony included much of the same information that would be contained in a typical expanded identification charge.
*552Defendant’s ineffective assistance of counsel claim is without merit (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur— Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.